DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 3-21 are pending. Claim 2 has been canceled. Claims 13-15 have been withdrawn. Claims 1 and 12 have been amended. Claims 16-21 are new. The objection to claim 3 is maintained. The objection to claim 12 is withdrawn. The prior art rejections have been withdrawn in favor of new rejections in view of the amendment.

Claim Objections
Claim 3 objected to because of the following informalities: 
In line 2, claim 3 recites “the at least” which should be “at least.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1, 3-5 and 7-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giller (US 2007/0241482) in view of Tejada Palacios (US 2017/0120528).
	Regarding claim 1, Giller teaches a three-dimensional (3D) printing method ([0013]), comprising: applying a build material (dry particulate material, [0013]); selectively applying by thermal inkjet printing ([0017], [0065], [0077], [0089], [0129], [0155]), a first liquid 
Giller teaches a method substantially as claimed. Giller does not disclose a ferromagnetic metal oxide in combination with the iron oxide.
However, in the same field of endeavor of additive manufacturing, Tejada Palacios teaches combining ferromagnetic metal oxides and/or ferrites in combination with iron oxide ferromagnetic nanoparticles ([0024-39]).It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Giller to include additional ferromagnetic metal oxide nanoparticles and/or Ferrites because [0005] of Tejada Palacios teaches the use of such combinations to embed different magnetic properties into the material.

	

Regarding claim 4, Giller teaches wherein the second liquid functional material includes a dispersion of particles with high microwave radiation absorptivity (second fluid includes reactive monomers and photoinitiator that reacts and cures by absorbing microwave radiation, [0007], [0041], [0071], [0155], [0173], claim 32; in the context of Giller, radiation is at 13.5 Mhz which is within the recited range of claim 1, which is defined as high microwave or RF radiation by [0043] of Applicant’s disclosure, [0013-14], [0080]).  
Regarding claim 5, Giller teaches wherein the ferromagnetic nanoparticles are present in the first liquid functional material in an amount ranging from about 0.1 wt% to about 50 wt% based on a total wt% of the first liquid functional material (concentration of absorber (iron oxide in embodiments pertaining to claim 1) is a result effective variable to ensure sufficient absorber to melt/sinter the particulate material, [0017], [0061], [0092]; accordingly, it would have been obvious to set the absorber dosage, see [0068], to achieve the desired selective melting/sintering).  
Regarding claim 7, Giller teaches wherein the iron oxide is iron (II) oxide, iron (III) oxide, or iron (II, III) oxide (iron oxide, [0158]; these are the available forms of iron oxide).  
Regarding claim 8, Giller teaches wherein exposing the build material to the electromagnetic radiation raises a temperature of the portion of the build material in contact with the first liquid functional material to at least 60°C (fusion or sintering, abstract; teaches controlling the temperature to be a required temperature just above sintering [0127]; to sinter, 
Regarding claim 9, Giller teaches wherein the build material is a ceramic build material ([0022], [0027], [0177]).  
Regarding claim 10, Giller teaches wherein the ceramic build material includes metal oxide ceramics ([0175]), inorganic glasses ([0022], [0027], [0175]), carbides ([0022], [0027]), nitrides (boron nitride, [0175]), borides (boron nitride, [0175]), or a combination thereof (0022], [0027], [0175], [0177]).
Regarding claim 11, Giller teaches wherein the build material is a polymeric build material ([0024], [0168], [0177]).  
Regarding claim 12, Giller teaches wherein the polymeric build material includes polyamides ([0024], [0168]), polyethylene ([0168]), polyethylene terephthalate (PET) ([0168]), polystyrenes ([0168]), polyacetals (cellulose acetate, [0023]; polyacetal, [0168]), polypropylene ([0168]), polycarbonates ([0168]), polyester (unsaturated polyester, [0024]; polyester [0168]), thermal polyurethanes ([0024], [0168]), fluoropolymers, and combinations thereof ([0024], [0168]).  
Regarding claim 18, Giller as modified teaches wherein the ferromagnetic nanoparticles comprise the combination of the iron oxide and the ferromagnetic metal oxide (as modified, Giller in view of Tejada Palacios teaches a combination of iron oxide and a ferromagnetic metal oxide, Tejada Palacios [0024-39]).
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giller (US 2007/0241482) and Tejada Palacios (US 2017/0120528) as applied to claim 1 above, and further in view of Bermel (US 2013/0068131).
Regarding claim 6, Giller in view of Tejada Palacios teaches wherein the first liquid functional material further includes water (Giller, [0137]), a co-solvent ([0137]), a surfactant (Giller, [0137]). Giller teaches a method substantially as claimed. Giller in view of Tejada Palacios does not teach a dispersant selected from the group consisting of a) a small molecule anionic dispersant b) a short chain polymer dispersant; or c) a small molecule non-ionic dispersant; or d) a combination of 5a) or b) with c).
However, in the same field of endeavor of inkjet printing, Bermel teaches a dispersant ([0071]) selected from the group consisting of a) a small molecule anionic dispersant (anionically charged polymer dispersants, [0071]), or b) a short chain polymer dispersant (anionically charged polymer dispersants with at least one hydrophilic monomer that is an acrylic acid or methacrylic acid monomer, [0071]; the anionincally charged polymer dispersants fall within at least one of the recited categories).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Giller in view of .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deters (US 2017/0320128) in view of Capobianco (US 2017/0137327), Giller (US 2007/0241482), and Kernan (US 2019/0375014).
Regarding claim 21, Deters discloses a three-dimensional (3D) printing method ([0028], comprising: applying a ceramic build material; selectively applying, by thermal inkjet printing or piezoelectric inkjet printing ([0095]), a liquid functional material on at least a portion of the ceramic build material (printing liquid on a refractory molding base material, [0028] [0034-35]); and exposing the ceramic build material to electromagnetic radiation having a frequency ranging from about 5 kHz to about 300 GHz (provided by microwave oven, [0032-33]), thereby sintering the portion of the ceramic build material in contact with the first liquid functional material (thermal curing) .
Deters teaches a method substantially as claimed. Deters does not teach wherein the liquid functional material includes ferromagnetic nanoparticles, wherein the ferromagnetic nanoparticles are selected from the group consisting of an iron oxide, a ferrite, a combination of the iron oxide and a ferromagnetic metal oxide, and combinations thereof; wherein the liquid functional material heats the at least the portion of the ceramic build material to a temperature sufficient to sinter the at least the portion of the ceramic build material, the temperature ranging from about 1400°C to about 2500°C.

Additionally, in the same field of endeavor of additive manufacturing, Giller teaches a three-dimensional (3D) printing method ([0013]), comprising: applying a build material (dry particulate material, [0013]); selectively applying by thermal inkjet printing ([0017], [0065], [0077], [0089], [0129], [0155]), a liquid functional material including ferromagnetic nanoparticles (absorber with liquid vehicle, [0013]; metal absorbers are preferably nano-disperse metal particles suspended in a liquid carrier, [0155]) on at least a portion of the build material ([0013]), wherein the ferromagnetic nanoparticles are selected from the group consisting of an iron oxide ([0155], [0158]; iron oxide is among the listed particulate materials; It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected iron oxide because [0155] and [0158] teach iron oxide was among known substitutes to obtain the predictable result of acting as an absorber for induction heating); and exposing the build material to electromagnetic radiation having a frequency ranging from about 5 kHz to about 300 GHz (microwave, with an example of 13.5 Mhz, [0013-14], [0080]), thereby sintering the portion of the build material in contact with the liquid functional material ([0013-14]) wherein the liquid functional material heats the at 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Deters to include the iron oxide nanoparticles of Giller in the printing liquid of Deters because [0032-33] of Deters and [0059] of Capobianco teaches microwaving the object to sinter it, with [0059] of Capobianco teaching it is the preferred method of heating for sintering a high temperature product like a ceramic, and [0013], [0155], [0158] of Giller teaches an absorber in the printing liquid to achieve such microwave heating with iron oxide as an equivalent substitute for doing so.
Deters in view of Capobianco and Giller teaches a method substantially as claimed. These references are silent as to the temperature range for sintering, thought [0035] of Deters teaches the melting point is very particularly preferably greater than 1500°C.
However, in the same field of endeavor of additive manufacturing involving sintering, Kernan teaches the temperature for sintering ranging from about 1400°C to about 2500°C (overlapping range of 600°C to 1900°C, [0123]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Deters in view of Capobianco and Giller to include the overlapping temperature range of Kernan because Deters in view of Capobianco and Giller is silent as to the sintering temperature for the particular material and [0123] of Kernan teaches a sintering temperature for a ceramic building material with an overlapping range.

Allowable Subject Matter
Claims 16-17 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-17 recite sintering temperatures with ceramic build materials that Applicant has persuasively argued are beyond that of Giller as a base reference. Accordingly, these claims are not obvious over the available prior art. These claims differ from claim 21 in that iron oxide without a ferromagnetic metal oxide is not within the scope of these claims. Accordingly, these claims are not taught by the combination of art presented above regarding claim 21 because modifying in view of Giller, while it does teach adding iron oxide as claimed, would go too far to further modify it in view of Tejada Palacios because the reason for adding the other magnetic nanoparticles from Tejada Palacios differs from the reason for adding iron oxide in Giller, specifically, as an absorber.
Claim 20 recites Mn2O3 nanoparticles as part of the recited combination. These nanoparticles have not been found in the available relevant prior art to provide a teaching that would make claim 20 obvious in combination with other references.

Response to Arguments
Applicant's arguments filed November 23 regarding the objection to claim 3 have been fully considered but they are not persuasive. Claim 3, as written, suggests the second liquid functional material is applied onto the first liquid functional material, which differs from Applicant’s remarks that the second liquid functional material is applied on the same portion of the build material.

Applicant’s arguments regarding the availability of iron oxide for use in inkjet printing are not persuasive. The quoted sections do not teach away from iron oxide, as the quoted section merely says “many of the pigments.” As exemplified by Applicant’s use, iron oxide is not excluded from this and Giller’s teaching about “many” does not, as Applicant suggests, mean “all.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Capobianco (US 10,676,399) has a similar disclosure to Capobianco (US 2017/0137327), which is cited above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744               

/MARC C HOWELL/             Primary Examiner, Art Unit 1774